Citation Nr: 0938265	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  06-28 217A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Whether a debt due to overpayment of compensation benefits is 
valid.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel

INTRODUCTION

The Veteran served on active duty from April 1976 to May 
1979.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a decision by the RO in Boston, 
Massachusetts.  After the decision was entered, the case was 
transferred to the jurisdiction of the RO in Hartford, 
Connecticut.

By way of a VA Form 9 (Appeal to Board of Veterans' Appeals) 
dated in September 2006, the Veteran requested a BVA hearing 
at a local VA office before a Member, or Members, of the BVA.  
In February 2007, he withdrew that request and asked for a 
local hearing with a Decision Review Officer (DRO).  The DRO 
hearing was held in May 2007.

On the day of the May 2007 hearing, the Veteran submitted a 
request for waiver of the overpayment here at issue.  The 
record on appeal does not reflect that the agency of original 
jurisdiction (AOJ) has taken initial adjudicatory action on 
that request.  As a result, the Board has no jurisdiction to 
consider it presently.

For the reasons set forth below, the matter currently on 
appeal (pertaining to the validity of a debt) is being 
REMANDED to the RO through the Appeals Management Center 
(AMC) for additional development.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Veteran has been in receipt of service-connected 
disability benefits since 1979.  He married in June 1980 and 
his spouse was added to his award as a dependent.  In July 
2005, he submitted a VA Form 21-686c (Declaration of Status 
of Dependents) wherein he reported that the marriage to his 
former spouse had been terminated by divorce and that he had 
subsequently remarried.  (Documents received in September 
2005 show that the divorce from his former spouse became 
final in April 1991 and that he remarried in September 1995.)

Based on evidence received, the AOJ determined, in effect, 
that the Veteran had been overpaid for his former dependent 
spouse, effective from May 1991, and that he owed a debt to 
VA.  See 38 C.F.R. § 3.501(d)(2).  His new spouse was added 
to his award, with payment effective from August 2005.  Id.; 
38 C.F.R. §§ 3.31, 3.401(b).

On appeal, the Veteran argues, in essence, that he timely 
notified VA of his divorce and remarriage, and that his 
second marriage should be recognized effective from 1995.  
During a hearing in May 2007, he indicated, among other 
things, that he believed he may have completed forms relating 
to his marital status and/or informed VA staff of such status 
during periods of treatment at the VA Community Based 
Outpatient Clinic (CBOC) in Worcester, Massachusetts, and/or 
the VA Medical Centers (VAMCs) in Bedford, Leeds 
(Northampton), and West Roxbury, Massachusetts during the 
time frame here at issue (1991 to 2005).

Presently, the Veteran's claims file does not contain any 
records from the aforementioned facilities dated during the 
period from 1991 to 2005.  For purposes of adjudication, the 
Board is charged with constructive notice of those records.  
See, e.g., Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Accordingly, and in order to ensure full the Veteran full due 
process of law, the Board will remand the case to obtain the 
records the Veteran has identified.  38 C.F.R. § 19.9 (2009).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Take action to ensure that all relevant 
records in the possession of the VA CBOC in 
Worcester, Massachusetts, dated from 1991 to 
2005, are associated with the claims file, 
including, but not limited to, any and all 
non-electronic (i.e., typed or hand-written) 
clinical records, progress notes, and/or 
reports of hospitalization, whether or not 
they have been archived, following the 
procedures set forth in 38 C.F.R. § 3.159.  
Any Medical Administration records folders 
should be obtained.  Efforts to obtain the 
records should be documented, and should be 
discontinued only if it is concluded that 
the records do not exist or that further 
efforts to obtain them would be futile.  
38 C.F.R. § 3.159(c)(2).

2.  Take action to ensure that all relevant 
records in the possession of the VAMC in 
Bedford, Massachusetts, dated from 1991 to 
2005, are associated with the claims file, 
including, but not limited to, any and all 
non-electronic (i.e., typed or hand-written) 
clinical records, progress notes, and/or 
reports of hospitalization, whether or not 
they have been archived, following the 
procedures set forth in 38 C.F.R. § 3.159.  
Any Medical Administration records folders 
should be obtained.  Efforts to obtain the 
records should be documented, and should be 
discontinued only if it is concluded that 
the records do not exist or that further 
efforts to obtain them would be futile.  
38 C.F.R. § 3.159(c)(2).

3.  Take action to ensure that all relevant 
records in the possession of the VAMC in 
Leeds (Northampton), Massachusetts, dated 
from 1991 to 2005, are associated with the 
claims file, including, but not limited to, 
any and all non-electronic (i.e., typed or 
hand-written) clinical records, progress 
notes, and/or reports of hospitalization, 
whether or not they have been archived, 
following the procedures set forth in 
38 C.F.R. § 3.159.  Any Medical 
Administration records folders should be 
obtained.  Efforts to obtain the records 
should be documented, and should be 
discontinued only if it is concluded that 
the records do not exist or that further 
efforts to obtain them would be futile.  
38 C.F.R. § 3.159(c)(2).

4.  Take action to ensure that all relevant 
records in the possession of the VAMC in 
West Roxbury, Massachusetts, dated from 1991 
to 2005, are associated with the claims 
file, including, but not limited to, any and 
all non-electronic (i.e., typed or hand-
written) clinical records, progress notes, 
and/or reports of hospitalization, whether 
or not they have been archived, following 
the procedures set forth in 38 C.F.R. 
§ 3.159.  Any Medical Administration records 
folders should be obtained.  Efforts to 
obtain the records should be documented, and 
should be discontinued only if it is 
concluded that the records do not exist or 
that further efforts to obtain them would be 
futile.  38 C.F.R. § 3.159(c)(2).

5.  Thereafter, take adjudicatory action on 
the matter here on appeal.  If any benefit 
sought remains denied, furnish a 
supplemental statement of the case (SSOC) to 
the Veteran and his representative.

After the Veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the Veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2009).

